IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 43306/43307

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 484
                                                )
       Plaintiff-Respondent,                    )   Filed: April 13, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
NICHOLAS BRIAN ORR,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy Hansen, District Judge.

       Orders denying Idaho Criminal Rule 35 motion, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       In docket no. 43306, Orr pleaded guilty to arson in the first degree, felony, Idaho
Code § 18-802, and the district court imposed a unified twenty-five-year sentence, with three
years determinate.   In docket no. 43307, Orr pleaded guilty to domestic violence, felony,
I.C. §§ 18-903(a), -918(3), and the district court imposed a unified ten-year sentence, with three
years determinate, to run concurrently with his sentence in docket number 43306. Orr filed an
Idaho Criminal Rule 35 motion in each case, which the district court denied. Orr timely appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In

                                                1
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Orr’s I.C.R. 35 motions, we conclude no
abuse of discretion has been shown. Therefore, the district court’s orders denying Orr’s I.C.R.
35 motions are affirmed.




                                                2